DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 33, 34, 36, and 38 are canceled.
Allowable Subject Matter
Claims 1, 2, 6, 8-12, 14-16, 19, 20, 25, 28, 29, and 39-41 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a pipette tip comprising a constituent (A) and a constituent (B) having an open upper end, an open lower end, a longitudinal axis spanning a length from the upper end to the lower end, a first region along the longitudinal axis comprising constituent (A) wherein the first region is selected from a first circumferential reagent layer on a first circumferential inner surface area of the pipette tip and a first porous insert contained by the first circumferential inner surface area of the pipette tip, and a second region selected from a second circumferential reagent layer on a second circumferential inner surface area of the pipette tip and a second porous insert contained by the second circumferential inner surface area of the pipette tip, constituent (A) is different than constituent (B) and is releasably coupled to the first and second regions respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798